DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP20156827.6, filed on 2/12/20.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/8/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:
It is unclear how the processing unit to determine speed and position based on the comparison between the oscillations and the predetermined mean value of oscillations. 
It appears that the processing unit comprises a counter to count pulses during a predetermine period or duration (this appears to be the frequency of the output signal from the sensor). 
Inherently, the speed of the reciprocal moving object is based on the frequency of the output signal of the detector. The frequency can be measured by counting the number of oscillations during a predetermined duration. 
A skill in the art can obtain the speed of the movement based on the frequency and the position of the object based on the amplitude of the signal (amplitude increases as the object approaching the sensor).
However, the invention appears to determine the speed and position different than the abovementioned and there are missing elements to determine the speed and position of the reciprocal moving object.

Claims 1, 12 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:
Claim 1 further discloses a predetermined mean value of oscillations which is unclear since the mean value appear to be an average of amplitude of all oscillations which is shown in fig. 4 as a number (10). It is unclear how to compare an average of all amplitudes to a number of counts
Fig. 4 appears to show the comparisons of the amplitude of each pulse of the detected signal to an average values (10) of all amplitudes of the plurality pulses of the detected signal then count the number of pulses above the average as high count and below the average as low count.

Claims 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  determining both a speed and a position of the object based on the comparison of the oscillations with the predetermined mean value of oscillations (see section 5 above).

Claim 18 recites the limitation " the stroke of the piston ".  There is insufficient antecedent basis for this limitation in the claim. It appears claim 18 should depend on claim 17.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, Claim(s) 1, 12 and 20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Seite et al. (US 3942491 hereinafter Seite).


Regarding to claim 1, Seite discloses an inductive sensor device (fig. 2[208] and col. 4 lines 3-17 discloses inductive sensor 208) for detecting a reciprocating movement of an object (col. 2 lines 59-61), comprising: 
an oscillator circuit including a sensing coil configured for inducing eddy currents in the object (col. 4 lines 3-17);
a processing unit configured to count a plurality of oscillations of the oscillator circuit detected in a plurality of sampling periods (figs. 2-6 show counter to count the pulses from the output of the sensor. Col. 4 lines 56 -58 discloses the counter records another number N of pulses which corresponds to the speed of the engine during this measurement), compare the oscillations with a predetermined mean value of oscillations, and determine both a speed and a position of the object based on a comparison of the oscillations with the predetermined mean value of oscillations (col. 2 lines 27 -30 discloses a piston position detector delivering a signal representative of a number of pulses while the piston moves in one direction in said cylinder between a first and second given position and col. 4 lines 3-62 discloses … duration of the squarewave signal is a function of the translation speed of the piston 202 when it moves between the two given positions).

Regarding to claim 12, Seite discloses a method of sensing a reciprocating movement of an object with an inductive sensor device including an oscillator circuit (fig. 2[208] and col. 4 lines 3-17 discloses inductive sensor 208), comprising: 
detecting and counting a plurality of oscillations of the oscillator circuit in a plurality of sampling periods (figs. 2-6 show counter to count the pulses from the output of the sensor. Col. 4 lines 56 -58 discloses the counter records another number N of pulses which corresponds to the speed of the engine during this measurement); 
comparing the oscillations with a predetermined mean value of oscillations (figs. 2-6 show comparator (330), connected to the output of counter 312, which compares to a predetermined number M); and 
determining both a speed and a position of the object based on the comparison of the oscillations with the predetermined mean value of oscillations (col. 2 lines 27 -30 discloses a piston position detector delivering a signal representative of a number of pulses while the piston moves in one direction in said cylinder between a first and second given position and col. 4 lines 3-62 discloses … duration of the squarewave signal is a function of the translation speed of the piston 202 when it moves between the two given positions).

Regarding to claim 20, Seite discloses a computer program product stored on a non-transitory computer readable medium as a plurality of instructions executable by a processing unit of an inductive sensor device (fig. 2[208] and col. 4 lines 3-17 discloses inductive sensor 208) to perform the steps of: 
detecting and counting a plurality of oscillations of an oscillator circuit of the inductive sensor device in a plurality of sampling periods (figs. 2-6 show counter to count the pulses from the output of the sensor. Col. 4 lines 56 -58 discloses the counter records another number N of pulses which corresponds to the speed of the engine during this measurement); 
comparing the oscillations with a predetermined mean value of oscillations (figs. 2-6 show comparator (330), connected to the output of counter 312, which compares to a predetermined number M); and 
determining both a speed and a position of an object moving in a reciprocating movement based on the comparison of the oscillations with the predetermined mean value of oscillations (col. 2 lines 27 -30 discloses a piston position detector delivering a signal representative of a number of pulses while the piston moves in one direction in said cylinder between a first and second given position and col. 4 lines 3-62 discloses … duration of the squarewave signal is a function of the translation speed of the piston 202 when it moves between the two given positions).

Regarding to claim 17, Seite discloses the method of claim 12, wherein the reciprocating movement of the object is a movement of a piston in a cylinder of a combustion engine and the position is a stroke of the piston (fig. 3 show piston of combustion engine).


Regarding to claim 19, Seite discloses the method of claim 12, further comprising inducing a plurality of electrical eddy currents in the object with a sensing coil in the inductive sensor device (col. 4 lines 3-17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, Claim(s) 2, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seite as applied to claims 1 and 12 above, and further in view of Berchowitz et al. (US 20060119350, hereinafter Berchowitz).

Regarding to claims 2 and 13, Seite discloses the inductive sensor device (method) of claim 1 (12), further comprising a low-pass filter (col. 4 lines 3-17), the processing unit is configured to determine the predetermined mean value of oscillations based on a plurality of signals that are low-pass filtered by the low-pass filter.
However, Seite does not disclose to determine the predetermined mean value of oscillations.
Berchowitz discloses to compare the actual stroke to the average position of reciprocating motion.
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate Berchowitz into Seite in order to control the stroke or offset so as not to exceed the maximum allowable value.

Regarding to claim 18, Seite discloses the method of claim 12, except wherein the stroke of the piston is determined as a percentage of an entire or maximum stroke known from a predetermined duty cycle minimum corresponding to a minimum stroke and a predetermined duty cycle maximum corresponding to a maximum stroke.
Fig. 3 of Berchowitz the stroke of the piston corresponded to the duty cycle of the signal.
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate Berchowitz into Seite in order to control the stroke or offset so as not to exceed the maximum allowable value.

Allowable Subject Matter
Claims 3-11 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding to claim 3, the prior arts of record alone or in combination do not fairly teach or suggest “wherein the processing unit includes a HIGH time counter configured to be incremented for each sampling period of the sampling periods in which a number of the counted oscillations exceeds the predetermined mean value of oscillations” including all of the limitations of the base claim and any intervening claims and overcome all the 112 rejections set forth above.

Regarding to claim 14, the prior arts of record alone or in combination do not fairly teach or suggest “determining a HIGH time period by determining a time interval in which a number of counts per sampling period exceeds the predetermined mean value of oscillations or is at least equal to the predetermined mean value of oscillations; determining a LOW time period by determining a time interval in which the number of counts per sampling period does not exceed the predetermined mean value of oscillations or is below the predetermined mean value of oscillations; determining a period of movement of the object by summing the HIGH time period and the LOW time period; and determining a duty cycle of the movement of the object based on a ratio of the HIGH time period and the sum of the HIGH time period and the LOW time period” including all of the limitations of the base claim and any intervening claims and overcome all the 112 rejections set forth above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/Primary Examiner, Art Unit 2863